IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 135 EM 2018
                                                  :
                     Respondent                   :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
 JOSE MENDEZ,                                     :
                                                  :
                     Petitioner                   :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

Petition for Allowance of Appeal within 5 days.